Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1
TO THE
THE HOWARD HUGHES CORPORATION
EMPLOYMENT AGREEMENT

 

THE HOWARD HUGHES CORPORATION, a Delaware corporation (the “Corporation”), and
David R. Weinreb (the “Executive”) hereby enter into this amendment (this
“Amendment”) to amend the Employment Agreement between the Corporation and the
Executive, dated as of November 22, 2010 (the “Agreement”), set forth herein. 
This Amendment will be effective as of August 17, 2012 (the “Effective Date”). 
Except as specifically amended hereby, the Agreement will remain unchanged, and
as amended herein, will continue in full force and effect.

 

1.                                      Clause (iii) of Section 2(e) of the
Agreement is hereby deleted in its entirety and replaced with the following:

 

beginning retroactively from the Effective Date, private air travel will be
reimbursed in an amount equal to 80% of the actual cost of such private air
travel up to a maximum aggregate amount of $400,000 per fiscal year.

 

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized officer as of the Effective Date.

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

/s/ Gary Krow

 

Chairman of the Compensation Committee

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

/s/ David R. Weinreb

 

 

--------------------------------------------------------------------------------